DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 2, 3, 6, 7 and 10-19.

Applicants' arguments, filed 08/10/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1.	Claims 2, 3, 6, 7, 10-16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motheram et al. (US 2012/0088804, Apr. 12, 2012).
Motherram et al. disclose a stable pharmaceutical oil-in-water emulsion formulation for parenteral administration that includes clevidipine and an antimicrobial agent (¶ [0002]). In one embodiment, there is provided a pharmaceutical formulation comprising clevidipine, or a pharmaceutically acceptable salt or ester thereof, an antimicrobial agent, a lipid, an emulsifier, a tonicity modifier, and water (¶ [0007]). Clevidipine is a dihydropyridine calcium channel blocker that reduces blood pressure in a subject to which it is administered (¶ [0003]). The term “clevidipine” includes all varieties or forms of clevidipine. One particular example is clevidipine butyrate. The amount of clevidipine can vary depending on the total overall volume of the formulation and the concentration of the other components. However, the amount of clevidipine in the formulation will generally range from about 0.005 to about 1.0% w/v (¶ [0024]). It is preferred that the level of clevidipine impurities in the composition is as low as possible. The more pure the composition, the more desirable the composition. The amount of clevidipine degradation product present in the formulation is less than about 0.2 or even less (¶ [0029]). Particular classes of antimicrobial agents include chelating agents. Chelating agents include EDTA and salts thereof. Exemplary chelating agents include disodium edetate (¶ [0031]). The amount of antimicrobial agent can vary depending on the total overall volume of the formulation and the concentration of the other 
The prior art discloses a composition containing clevidipine butyrate (¶ [0024]), disodium EDTA (¶ [0031]), soybean oil (¶ [0035]), egg yolk phospholipids (¶ [0036]), glycerin (¶ [0038]), oleic acid (¶ [0037]). Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
prima facie case of obviousness exists.  MPEP 2144.05 A.  
In regards to instant claim 10 reciting wherein the composition is used in reduction of blood pressure, Motheram et al. disclose wherein clevidipine reduced blood pressure. Therefore, since the composition comprising clevidipine, it would have been obvious to one of ordinary skill in the art that the composition may be used in reduction of blood pressure. 
In regards to the amount of disodium EDTA recited in claims 3, 11-14, Motheram et al. disclose wherein the amount of antimicrobial agent can vary depending on the total overall volume of the formulation and the concentration of the other components. 
In regards to instant claims 11 and 12 reciting wherein the composition contains not more than 1.5% of total impurities, Motheram et al. disclose wherein the more pure the composition, the more desirable the composition. Therefore, it would have been obvious to one of ordinary skill in the art to have formulated the composition of Motheram et al. to be as pure as possible. 
In regards to instant claim 15 reciting wherein the stability of the composition is such that at least 90% amount of clevidipine is present in the composition after storage, the composition of Motheram et al. comprises substantially the same components in substantially the same amounts as the claimed invention. Therefore, one of ordinary skill in the art would reasonably conclude that the composition of Motheram et al. has substantially the same stability property as the claimed invention. Also, Motheram et al. disclose wherein the amount of clevidipine degradation products is less than 0.2%. 
In regards to instant 16 reciting wherein the free fatty acid content of the composition is not more than 4 mmol/L, Motheram et al. do not disclose wherein the composition is required to comprise free fatty acid. Therefore, a composition comprising not more than 14 mmol/L free fatty acid is obvious. 
.

2.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motheram et al. (US 2012/0088804, Apr. 12, 2012) in view of Okumu et al. (US 2014/0275261, Sep. 18, 2014).
	The teachings of Motheram et al. are discussed above. Motheram et al. do not disclose wherein the composition has a globule size of not more than 350 nm.
	However, Okumu et al. disclose a process for forming an oil-in-water emulsion (¶ [0136]). The method mat comprise homogenizing with high shear the emulsion to provide an emulsion with an average droplet diameter less than about 200 nm (¶ [0138]). 
	Motheram et al. disclose homogenizing under high pressure to produce a fine particle size to produce the oil-in-water emulsion. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art formulated the composition of Motheram . 

Response to Arguments
	Applicant argues that the present invention claims antimicrobial agent (disodium EDTA) in very low concentration i.e. 0.0001 to 0.0008% or 0.001 to 0.008 mg/ml, which is very low concentration compared to prior art (0.001 to about 1.5% w/v).
The Examiner does not find Applicant’s argument to be persuasive. As discussed in the rejection, Motheram et al. disclose wherein the amount of antimicrobial agent can vary depending on the total overall volume of the formulation and the concentration of the other components. Therefore, it would have been obvious to one of ordinary skill in the art to have optimized the amount of disodium EDTA accordingly. Applicant has not explained why one of ordinary skill in the art would not optimize the amount of disodium EDTA to the claimed range. Furthermore, as discussed in the rejection, Motherram et al. disclose wherein the amount of antimicrobial agent may range from about 0.001 to about 1.5% w/v and wherein the antimicrobial agent may comprise more than one different antimicrobial agents. Therefore, disodium EDTA in an amount less than 0.001% w/v is obvious when more than one antimicrobial agent is used to provide a total amount of 0.001% w/v antimicrobial agent. Applicant has not explained why one of ordinary skill in the art would not have disodium EDTA in an amount less than 0.001% w/v when more than one antimicrobial agent is used to provide a total amount of 0.001% w/v antimicrobial agent. Moreover, Motherram et al. disclose wherein the amount of disodium EDTA may be about 0.001% w/v (i.e. about 0.01 mg/ml). An prima facie case of obviousness exists. Also, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. As such, Applicant’s argument is unpersuasive. 

Applicant argues that clevidipine compositions having low concentrations of antimicrobial agents i.e. 0.0001 to 0.0008% or 0.001 to 0.008 mg/ml are stable over a prolonged period of time and hence they are less prone to impose electrolyte imbalance and hence avoids side effects such as muscle spasm and/or severe hypocalcaemia.
The Examiner does not find Applicant’s argument to be persuasive. Applicant has not provided any objective evidence supporting their allegation. As such, the rejection is maintained. 

Applicant argues that USP recommended EDTA concentration is higher than present invention and it is not obvious to switch to lower concentration and have stable O/W emulsion composition which is resistant to microbial growth.
The Examiner does not find Applicant’s argument to be persuasive. USP disclosing 0.005-0.1% w/v or 0.01-0.1% w/v EDTA does not mean it is not obvious to use lower concentrations since Motherram et al. disclose about 0.001% w/v EDTA. As such, Applicant’s argument is unpersuasive.


The Examiner does not find Applicant’s argument to be persuasive. Applicant has not provided any objective evidence supporting their allegation. As such, the rejection is maintained.

Applicant argues that according to US 8,148,356, intravenous drugs with EDTA should be used with special care to patients with impaired cardiac function. Clevidipine is used when a patient has impaired cardiac function. As such, the use of EDTA in any such formulation would be contraindicated. 
	The Examiner does not find Applicant’s argument to be persuasive. Intravenous drugs with EDTA being used with special care to patients with impaired cardiac function does not mean that intravenous drugs with EDTA should not be used on patients with impaired cardiac function. This is supported by US 8,148,356 disclosing in col. 3, lines 7-8 wherein less than 0.05% EDTA is acceptable. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that Ebata et al. suggests caution against the combination of EDTA, or other chelating agents, and dihydropyridine calcium channel blocker such as clevidipine because both chelating agents and active drug regulate calcium ions. Thus, one skilled in the art would not have combined EDTA, or other chelating agents and clevidipine for administration to regulate blood pressure because of the uncertain interaction among them.


	Applicant argues that Cumberland pharmaceuticals states that human exposure to EDTA has been associated with side effects such as significant drops in serum calcium levels. EDTA has also been associated with allergic reactions. 
	The Examiner does not find Applicant’s argument to be persuasive. Applicant has not provided the Cumberland pharmaceuticals reference. Therefore, it is not clear whether Applicant’s assertion is factual. Furthermore, a reference disclosing wherein EDTA is not preferable does not mean that EDTA cannot be included in compositions in small amounts. As discussed above, US 8,148,356 disclose wherein particular care should be taken when administering EDTA, but that does not mean EDTA cannot be administered since less than 0.05% EDTA is acceptable. As such, Applicant’s argument is unpersuasive.

	Applicant argues that the composition of the present invention exhibit excellent storage stability and good tolerance.


	Applicant argues that there is no specific teaching or embodiment in the Motheram et al. reference which reflects the antimicrobial agent can be optimized to the claimed range. 
	The Examiner does not find Applicant’s argument to be persuasive. Motheram et al. disclose wherein the amount of antimicrobial agent can vary depending on the total overall volume of the formulation and the concentration of the other components. Therefore, the antimicrobial agent can be optimized to the claimed range if the total overall volume of the formulation is small. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that by specifying the lower limit, Motheram et al. teaches away from going any lower. 
	The Examiner disagrees and does not find Applicant’s argument to be persuasive. Motheram et al. disclose in paragraph [0033] wherein the amount of antimicrobial agent can vary and will generally range from about 0.0001 to about 1.5% w/v. Thus, the amount disclosed by Motheram et al. is only an exemplary amount and is not strictly limited to that range. As such, Applicant’s argument is unpersuasive. 


	The Examiner does not find Applicant’s argument to be persuasive. The instant claims recite the transitional phrase “comprising” and thus do not exclude additional antimicrobial agents. Therefore, the claimed invention may include additional antimicrobial agents and the claimed amount of disodium EDTA is obvious from more than one antimicrobial agent. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that the present amended claim 17 does not contain globule size below 200 nm.
	The Examiner disagrees. Amended claim 17 recites wherein the composition has a globule size of not more than 350 nm. A size of below 200 nm is not more than 350 nm. As such, Applicant’s argument is unpersuasive. 

Conclusion
Claims 2, 3, 6, 7 and 10-19 are rejected.
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TRACY LIU/Primary Examiner, Art Unit 1612